UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12 / 31 / Date of reporting period: 03 / 31 /2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2011 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary9.6% Christian Dior McDonald's McGraw-Hill News, Cl. A News, Cl. B Target Walt Disney Consumer Staples33.5% Altria Group Coca-Cola Estee Lauder, Cl. A Kraft Foods, Cl. A Nestle, ADR PepsiCo Philip Morris International Procter & Gamble Wal-Mart Stores Walgreen Whole Foods Market Energy19.9% Chevron ConocoPhillips Exxon Mobil Occidental Petroleum Royal Dutch Shell, ADR Total, ADR a Financial3.5% Franklin Resources JPMorgan Chase & Co. Health Care8.7% Abbott Laboratories Intuitive Surgical a,b Johnson & Johnson Medtronic Merck & Co. Novo Nordisk, ADR Roche Holding, ADR Industrial3.7% Caterpillar General Electric United Technologies Information Technology14.6% Apple b Automatic Data Processing a Cisco Systems Intel International Business Machines Microsoft QUALCOMM Texas Instruments Materials5.7% Air Products & Chemicals Freeport-McMoRan Copper & Gold Praxair Rio Tinto, ADR a Total Common Stocks (cost $286,199,927) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,433,000) c Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,596,705) c Total Investments (cost $296,229,632) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $6,421,132 and the value of the collateral held by the fund was $6,596,705. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $296,229,632. Net unrealized appreciation on investments was $175,547,536 of which $182,303,912 related to appreciated investment securities and $6,756,376 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Staples Energy Information Technology Consumer Discretionary Health Care Materials Industrial Financial Money Market Investment  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio March 31, 2011 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary14.5% Abercrombie & Fitch, Cl. A 4,870 285,869 Amazon.com 3,780 a 680,891 Carnival 21,312 817,528 Dick's Sporting Goods 7,490 a 299,450 DIRECTV, Cl. A 10,680 a 499,824 Guess? 5,240 206,194 Johnson Controls 23,300 968,581 Limited Brands 11,230 369,242 Lowe's 12,340 326,146 Macy's 20,200 490,052 Netflix 1,610 a,b 382,101 Newell Rubbermaid 23,840 456,059 News, Cl. A 13,070 229,509 Nordstrom 12,240 b 549,331 Omnicom Group 47,730 2,341,634 Priceline.com 710 a 359,572 Stanley Black & Decker 10,720 821,152 Staples 19,740 383,351 Time Warner 52,936 1,889,815 Walt Disney 13,160 567,064 Consumer Staples8.6% Dr. Pepper Snapple Group 19,370 b 719,789 Energizer Holdings 3,240 a 230,558 Kraft Foods, Cl. A 31,690 993,798 Lorillard 6,480 615,665 PepsiCo 35,260 2,271,097 Philip Morris International 21,715 1,425,155 Procter & Gamble 5,880 362,208 Walgreen 12,760 512,186 Whole Foods Market 7,510 494,909 Energy12.0% Cameron International 7,260 a 414,546 Chevron 890 95,613 ConocoPhillips 11,990 957,521 ENSCO, ADR 4,940 b 285,730 Exxon Mobil 59,480 5,004,052 Halliburton 8,660 431,614 Occidental Petroleum 14,220 1,485,848 Schlumberger 20,799 1,939,715 Financial14.2% American Express 7,010 316,852 Ameriprise Financial 7,410 452,603 Arthur J. Gallagher & Co. Bank of America Capital One Financial Charles Schwab Citigroup a Comerica b Goldman Sachs Group Hartford Financial Services Group Janus Capital Group b JPMorgan Chase & Co. Marsh & McLennan MetLife Moody's b New York Community Bancorp Prudential Financial TD Ameritrade Holding U.S. Bancorp Wells Fargo & Co. Health Care9.4% Agilent Technologies a Alexion Pharmaceuticals a Allergan Allscripts Healthcare Solutions a Amgen a Covidien Dendreon a,b HCA Holdings Hospira a Illumina a,b McKesson Merck & Co. Pfizer St. Jude Medical Vertex Pharmaceuticals a,b Warner Chilcott, Cl. A Watson Pharmaceuticals a Industrial12.6% Caterpillar Cooper Industries Cummins Dover Eaton General Electric Hubbell, Cl. B Ingersoll-Rand Owens Corning a,b Pitney Bowes b United Technologies Information Technology17.7% Accenture, Cl. A Alcatel-Lucent, ADR a,b AOL a,b Apple a Atmel a BMC Software a Corning Electronic Arts a Google, Cl. A a Informatica a International Business Machines Motorola Mobility Holdings a NetApp a OmniVision Technologies a Oracle Paychex QUALCOMM Salesforce.com a Teradata a Trimble Navigation a VMware, Cl. A a Materials4.0% Air Products & Chemicals Crown Holdings a Dow Chemical Freeport-McMoRan Copper & Gold c Mosaic Packaging Corp. of America Telecommunication Services4.3% AT&T Vodafone Group, ADR Windstream b Utilities2.0% DTE Energy Entergy National Grid, ADR b NextEra Energy Total Common Stocks (cost $71,583,243) Preferred Stocks.3% Consumer Discretionary General Motors, Ser. B, Conv., Cum. $.647 (cost $269,344) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $196,000) d Investment of Cash Collateral for Securities Loaned6.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,644,388) d Total Investments (cost $77,692,975) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $5,497,110 and the value of the collateral held by the fund was $5,644,388. c Held by a broker as collateral for open options written. d Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $77,692,975. Net unrealized appreciation on investments was $16,530,906 of which $17,392,423 related to appreciated investment securities and $861,517 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology Consumer Discretionary Financial Industrial Energy Health Care Consumer Staples Money Market Investment Telecommunication Services Materials Utilities  Based on net assets. See notes to financial statements. STATEMENT OF OPTIONS WRITTEN March 31, 2011 (Unaudited) Number of Contracts Value ($) Call Options; Freeport-McMoRan Copper & Gold, May 2011 @ $59.5 (premiums received $8,626) 38 a ) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - Liabilities ($) Other Financial Instruments: Options Written ) - - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options traded over-the-counter are valued at the mean between the bid and asked price. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2011 (Unaudited) Common Stocks96.5% Shares Value ($) Australia6.7% AMP 111,486 626,164 MacArthur Coal 45,023 540,207 Newcrest Mining 25,565 1,052,967 Santos 49,298 792,917 White Energy 166,976 a 535,407 WorleyParsons 16,429 526,454 Belgium1.1% Anheuser-Busch InBev 12,019 Brazil3.5% Arezzo Industria e Comercio 28,444 396,350 Hypermarcas 47,373 a 626,746 International Meal Co. Holdings 26,000 216,899 Natura Cosmeticos 4,312 121,491 Rossi Residencial 42,063 350,643 Tele Norte Leste Participacoes, ADR 24,984 437,970 Canada4.4% Barrick Gold 11,484 596,884 Nexen 14,377 358,424 Potash Corporation of Saskatchewan 13,346 787,270 Yamana Gold 74,392 919,253 China1.6% Mindray Medical International, ADR 10,987 276,872 Sands China 322,800 a 720,418 Denmark.8% Pandora 9,339 France6.8% Air Liquide 4,637 616,146 BNP Paribas 16,061 1,174,723 L'Oreal 4,396 512,105 Nexans 5,675 542,793 Thales 12,745 508,359 Total 13,545 824,559 Germany3.4% Bayer 11,720 907,544 Fresenius Medical Care & Co. 10,847 728,493 Gerry Weber International 7,800 453,882 Hong Kong6.5% AIA Group 227,200 699,544 Belle International Holdings 274,000 502,310 China Mobile 35,000 322,393 GOME Electrical Appliances Holdings a Hongkong Land Holdings Huabao International Holdings Jardine Matheson Holdings Man Wah Holdings New World Development Japan23.6% Asahi Breweries Canon DON Quijote Hitachi Construction Machinery INPEX Lawson Makita Mitsubishi Mitsui Fudosan Nintendo Nomura Holdings Otsuka Holdings Penta-Ocean Construction Santen Pharmaceutical Softbank Sony Sumco a Sumitomo Mitsui Financial Group Toshiba Towa Pharmaceutical Toyota Motor Norway2.3% DnB NOR Statoil Philippines.6% Energy Development Poland.9% Telekomunikacja Polska Singapore2.1% DBS Group Holdings Straits Asia Resources South Africa.6% MTN Group Spain.8% Amadeus IT Holding, Cl. A a Switzerland10.1% Actelion a Bank Sarasin & Cie, Cl. B Lonza Group Nestle Novartis Roche Holding Syngenta Zurich Financial Services Thailand5.0% Advanced Info Service Bangkok Bank Bangkok Dusit Medical Services Bank of Ayudhya PTT Turkey.6% Turkcell Iletisim Hizmet, ADR United Kingdom15.1% Anglo American Associated British Foods Barclays BHP Billiton Bowleven a British American Tobacco Cable & Wireless Communications Cable & Wireless Worldwide Carnival GlaxoSmithKline ICAP Imagination Technologies Group a Standard Chartered Total Common Stocks (cost $50,530,381) Preferred Stocks1.3% Brazil Petroleo Brasileiro (cost $731,739) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $350,000) b Total Investments (cost $51,612,120) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $51,612,120. Net unrealized appreciation on investments was $8,578,138 of which $9,875,676 related to appreciated investment securities and $1,297,538 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial Materials Consumer Goods Health Care Oil & Gas Telecommunications Industrial Consumer Services Technology Utilities .6 Energy .6 Money Market Investment .6  Based on net assets. At March 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 4/1/2011 76,190 122,366 122,224 (142 ) Japanese Yen, Expiring 5/13/2011 171,188,000 2,092,737 2,058,570 (34,167 ) Sales: Proceeds($) Australian Dollar, Expiring 4/4/2011 6,070 6,257 6,278 (21 ) Hong Kong Dollar, Expiring 4/1/2011 55,135 7,080 7,088 (8 ) Hong Kong Dollar, Expiring 4/4/2011 41,095 5,280 5,283 (3 ) Japanese Yen, Expiring 4/4/2011 40,438,913 486,873 486,161 712 Japanese Yen, Expiring 4/5/2011 18,106,604 218,422 217,679 743 Japanese Yen, Expiring 5/13/2011 171,188,000 2,060,537 2,058,570 1,967 Swiss Franc, Expiring 4/1/2011 76,607 83,639 83,404 235 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ - - Mutual Funds - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio March 31, 2011 (Unaudited) Common Stocks96.3% Shares Value ($) Australia5.5% BlueScope Steel 212,633 434,376 Foster's Group 88,340 522,662 National Australia Bank 49,831 1,332,380 Nufarm 114,903 a 614,455 Primary Health Care 238,844 815,260 Qantas Airways 125,920 a 283,935 QBE Insurance Group 74,240 1,356,883 Toll Holdings 86,580 531,056 Brazil1.4% Petroleo Brasileiro, ADR 16,240 656,583 Redecard 22,900 337,332 Tele Norte Leste Participacoes, ADR 27,600 483,828 China2.4% China Dongxiang Group 1,199,000 379,189 China Railway Group, Cl. H 683,000 440,784 Foxconn International Holdings 765,000 a 459,282 Guangzhou Automobile Group, Cl. H 422,272 513,010 Huaneng Power International, Cl. H 192,000 112,309 PetroChina, ADR 4,340 660,765 Finland1.8% Nokia 223,320 France11.8% Alstom 17,000 1,005,251 Carrefour 28,600 1,266,211 Credit Agricole 43,539 714,523 Danone 7,480 488,635 EDF 21,190 877,486 France Telecom 62,400 1,398,124 Lagardere 5,520 235,665 Sanofi-Aventis 28,924 2,028,025 Societe Generale 19,900 1,293,068 Total 39,010 2,374,755 Vivendi 30,874 881,652 Germany6.0% Allianz 7,790 1,093,285 Celesio 18,540 455,342 Daimler 8,094 571,818 Deutsche Bank 15,390 904,813 Deutsche Telekom 48,420 745,905 E.ON 43,700 1,334,621 Muenchener Rueckversicherungs 4,120 648,111 RWE 10,247 652,690 Hong Kong3.2% China Mobile, ADR 9,560 442,054 Esprit Holdings 324,752 1,490,464 Hang Seng Bank 72,900 1,177,114 Pacific Basin Shipping 491,000 310,562 India.6% Reliance Industries, GDR b Israel1.0% Teva Pharmaceutical Industries, ADR Italy3.8% Banco Popolare Buzzi Unicem ENI Finmeccanica Saras a Unipol Gruppo Finanziario a Japan22.5% Astellas Pharma Coca-Cola West East Japan Railway Fujitsu INPEX 81 Kao KDDI 88 Kirin Holdings Matsumotokiyoshi Holdings Medipal Holdings Mitsubishi UFJ Financial Group NEC a Nintendo Nippon Express Nomura Holdings Panasonic Rengo Ricoh Ryohin Keikaku Secom Sekisui House Seven & I Holdings Shimachu Shimizu Shin-Etsu Chemical Sumitomo Mitsui Financial Group Sumitomo Mitsui Trust Holdings Taiyo Nippon Sanso Tokyo Electron Tokyo Gas Tokyo Steel Manufacturing Toyoda Gosei Toyota Motor Yamada Denki Yamato Holdings Netherlands4.0% Aegon a European Aeronautic Defence and Space Heineken Koninklijke Philips Electronics Royal Dutch Shell, Cl. A Norway.4% Norsk Hydro Russia.3% Gazprom, ADR Singapore2.4% DBS Group Holdings United Overseas Bank South Africa.9% Murray & Roberts Holdings Standard Bank Group South Korea1.8% KB Financial Group, ADR Korea Electric Power, ADR Korea Exchange Bank KT, ADR SK Telecom, ADR Spain1.9% Banco Bilbao Vizcaya Argentaria Gamesa Corp Tecnologica a Iberdrola Sweden2.4% Husqvarna, Cl. B Investor, Cl. B Telefonaktiebolaget LM Ericsson, Cl. B Switzerland5.1% Lonza Group Novartis Roche Holding UBS a Taiwan.4% United Microelectronics United Kingdom16.7% Anglo American BAE Systems BP Drax Group easyJet a GlaxoSmithKline Home Retail Group HSBC Holdings Lonmin QinetiQ Group a Reed Elsevier Resolution Rexam Royal Dutch Shell, Cl. A Tesco Unilever Vodafone Group Total Common Stocks (cost $103,352,197) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,500,000) c Total Investments (cost $105,852,197) % Cash and Receivables (Net) % Net Assets % ADR  American Depository Receipts GDR  Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, these securities amounted to $673,364 or 0.6% of net assets. c Investment in affiliated money market mutual fund. At March 31, 2011 the aggregate cost of investment securities for income tax purposes was $105,852,197. Net unrealized depreciation on investments was $1,094,573 of which $8,755,842 related to appreciated investment securities and $9,850,415 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial Energy Consumer Discretionary Health Care Industrial Consumer Staples Materials Information Technology Telecommunication Services Utilities Money Market Investment  Based on net assets. At March 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 4/1/2011 ) Japanese Yen, Expiring 4/4/2011 ) Sales: Proceeds ($) Australian Dollar, Expiring 4/4/2011 ) ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ - - Mutual Funds - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio March 31, 2011 (Unaudited) Negotiable Bank Certificates of Deposit8.5% Principal Amount ($) Value ($) Credit Agricole CIB (Yankee) 0.54%, 8/3/11 10,000,000 10,000,000 Union Bank 0.30%, 5/3/11 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $20,000,000) Commercial Paper12.0% Canadian Imperial Holdings 0.11%, 4/5/11 10,000,000 9,999,878 JPMorgan Chase & Co. 0.25%, 5/2/11 10,000,000 a 9,997,847 Societe Generale N.A. Inc. 0.40%, 4/6/11 8,000,000 7,999,555 Total Commercial Paper (cost $27,997,280) Asset-Backed Commercial Paper23.1% Amsterdam Funding Corp. 0.28%, 4/15/11 8,000,000 a 7,999,129 CIESCO LLC 0.41%, 8/8/11 10,000,000 a 9,985,308 Govco 0.29%, 4/11/11 8,000,000 a 7,999,356 Mont Blanc Capital Corp. 0.27%, 6/7/11 10,000,000 a 9,994,975 Old Line Funding LLC 0.25%, 6/24/11 10,000,000 a 9,994,167 Windmill Funding Corp. 0.28%, 4/15/11 8,000,000 a 7,999,129 Total Asset-Backed Commercial Paper (cost $53,972,064) Time Deposit3.8% Branch Banking & Trust Co. (Grand Cayman) 0.01%, 4/1/11 (cost $9,000,000) 9,000,000 U.S. Government Agencies27.7% Federal Home Loan Bank 0.11%, 6/10/11 34,800,000 34,792,557 Federal Home Loan Mortgage Corp. 0.15% - 0.19%, 8/24/11 - 10/18/11 20,000,000 b 19,983,580 Straight-A Funding LLC 0.25%, 5/16/11 10,000,000 a 9,996,875 Total U.S. Government Agencies (cost $64,773,012) U.S. Treasury Bill6.4% 0.06%, 4/28/11 (cost $14,999,353) 15,000,000 Repurchase Agreements18.4% Deutsche Bank Securities Inc. 0.15%, dated 3/31/11, due 4/1/11 in the amount of $8,000,033 (fully collateralized by $7,957,000 Federal National Mortgage Association, 5.13%, due 4/15/11, value $8,160,794) 8,000,000 8,000,000 RBC Capital Markets 0.245%, dated 3/31/11, due 4/1/11 in the amount of $10,000,068 (fully collateralized by $53,493,503 Corporate Bonds, 0%-9.10%, due 7/25/18-9/25/37, value $10,229,743) 10,000,000 10,000,000 TD Securities (USA) LLC 0.13%, dated 3/31/11, due 4/1/11 in the amount of $25,000,090 (fully collateralized by $19,422,100 U.S. Treasury Inflation Protected Securities, 2.38%, due 1/15/25, value $25,500,052) 25,000,000 25,000,000 Total Repurchase Agreements (cost $43,000,000) Total Investments (cost $233,741,709) % Cash and Receivables (Net) .1 % Net Assets % a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, these securities amounted to $73,966,786 or 31.6% of net assets. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At March 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio March 31, 2011 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary33.8% American Axle & Manufacturing Holdings 148,590 a,b 1,870,748 Belo, Cl. A 410,550 a,b 3,616,945 CDI 18,760 277,460 Dana Holding 127,020 b 2,208,878 Demand Media 51,050 a 1,202,228 Dollar Financial 139,860 a,b 2,902,095 Group 1 Automotive 153,780 a 6,581,784 Guess? 33,360 1,312,716 Herman Miller 42,910 1,179,596 ICF International 117,960 b 2,422,898 Interpublic Group of Cos. 131,790 1,656,600 Kelly Services, Cl. A 153,180 b 3,325,538 Liz Claiborne 640,520 a,b 3,452,403 Meritage Homes 172,580 a,b 4,164,355 Meritor 315,200 a,b 5,348,944 Mohawk Industries 18,240 b 1,115,376 Office Depot 109,140 b 505,318 OfficeMax 370,060 a,b 4,788,576 Saks 395,080 a,b 4,468,355 ScanSource 136,990 a,b 5,204,250 SFN Group 94,950 a,b 1,337,846 Steelcase, Cl. A 206,210 a 2,346,670 Tower International 123,600 a 2,092,548 TrueBlue 46,820 b 786,108 Williams-Sonoma 134,660 5,453,730 Wright Express 86,790 b 4,499,194 Consumer Staples2.0% Dole Food 86,460 a,b 1,178,450 Nash Finch 84,050 a 3,188,857 Energy8.3% Cabot Oil & Gas 60,380 3,198,329 Endeavour International 281,620 a,b 3,576,574 Forest Oil 51,720 b 1,956,568 Gulfport Energy 111,090 a,b 4,015,904 Resolute Energy 175,310 a,b 3,180,123 SandRidge Energy 177,150 a,b 2,267,520 Financial10.4% Equifax 46,310 1,799,144 FBR Capital Markets 167,283 b 598,873 Huntington Bancshares 101,440 a 673,562 Jones Lang LaSalle 53,290 5,315,145 optionsXpress Holdings 118,570 2,171,017 Popular 866,030 b 2,520,147 Portfolio Recovery Associates 42,670 a,b 3,632,497 PrivateBancorp 243,280 a 3,719,751 TradeStation Group 351,970 a,b 2,470,829 Health Care8.5% Align Technology 237,140 a,b 4,856,627 Durect 241,000 a,b 867,600 Emergent BioSolutions 232,239 a,b 5,610,894 Hanger Orthopedic Group 136,900 a,b 3,563,507 Merit Medical Systems 96,110 b 1,885,678 Onyx Pharmaceuticals 50,020 b 1,759,704 Pain Therapeutics 18,070 a,b 172,749 Industrial17.2% Columbus McKinnon 151,400 a,b 2,794,844 Con-way a Encore Wire a FreightCar America a,b Granite Construction a Griffon b Hubbell, Cl. B Kaman a Landstar System Lennox International Orion Marine Group a,b Saia a,b Simpson Manufacturing SPX Sterling Construction a,b Trinity Industries a UTi Worldwide Information Technology14.7% Blue Nile a,b Cadence Design Systems a,b Cypress Semiconductor b DealerTrack Holdings a,b MICROS Systems b Microsemi b Omnicell b Quest Software b Rovi a,b SYKES Enterprises a,b Take-Two Interactive Software a,b Vishay Intertechnology a,b Vishay Precision Group b Websense a,b Telecommunication Services3.4% Cbeyond a,b General Communication, Cl. A b GeoEye b JDS Uniphase b Utilities1.1% Great Plains Energy a Total Common Stocks (cost $178,869,669) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,303,000) c Investment of Cash Collateral for Securities Loaned25.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $55,481,670) c Total Investments (cost $237,654,339) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $53,303,672 and the value of the collateral held by the fund was $55,481,670. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $237,654,339. Net unrealized appreciation on investments was $39,391,929 of which $41,991,781 related to appreciated investment securities and $2,599,852 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 215,359,385 - - Equity Securities - Foreign+ 2,902,213 - - Mutual Funds 58,784,670 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes117.4% Rate (%) Date Amount ($) d Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 131,000 Aerospace & Defense.1% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 185,000 a Agriculture.3% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 Asset-Backed Ctfs./Auto Receivables3.8% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 440,000 b 453,537 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 205,000 209,590 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 155,000 165,910 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 b 257,851 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 114,820 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 278,286 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 705,000 703,627 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 300,000 b 300,989 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 575,000 b 600,155 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 335,000 b 347,610 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 139,348 b 137,460 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 150,000 150,396 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 242,645 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.10 10/14/14 465,000 b,c 465,000 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 612,801 Asset-Backed Ctfs./Home Equity Loans.8% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 339,318 c 343,777 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 156,225 c 157,474 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.68 5/25/35 49,052 c 48,921 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.65 3/25/35 117,287 c 114,371 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.70 7/25/35 37,187 c 37,072 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.30 10/25/36 70,859 c 69,020 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.38 1/25/36 15,081 c 14,980 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.88 9/25/34 99,168 c 97,323 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.51 11/25/35 130,902 c 128,963 Automotive, Trucks & Parts.3% Lear, Gtd. Notes 7.88 3/15/18 245,000 a 267,663 Lear, Gtd. Notes 8.13 3/15/20 130,000 a 143,650 Banks6.6% Capital One Bank USA, Sub. Notes 7/15/19 Citigroup, Sr. Unscd. Notes 8/9/20 Citigroup, Sr. Unscd. Notes 4/11/13 Citigroup, Sr. Unscd. Notes 5/15/18 Citigroup, Unscd. Notes 5/22/19 Credit Suisse, Sub. Notes 1/14/20 Discover Bank, Sub. Notes 4/15/20 Intesa Sanpaolo, Notes 2/24/14 b,c JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/18 Manufacturers & Traders Trust, Sub. Notes 12/28/20 c Morgan Stanley, Sr. Unscd. Notes 3/1/13 Morgan Stanley, Sr. Unscd. Notes 1/26/20 a Morgan Stanley, Sr. Unscd. Notes 10/18/16 NB Capital Trust IV, Gtd. Cap. Secs. 4/15/27 Royal Bank of Scotland, Bank Gtd. Notes 1/11/21 a UBS, Sr. Unscd. Notes 8/4/20 Wells Fargo Capital XIII, Gtd. Secs. 12/29/49 c Coal.2% Consol Energy, Gtd. Notes 4/1/17 Consol Energy, Gtd. Notes 4/1/20 Commercial Mortgage Pass-Through Ctfs.9.6% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 12/10/42 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR3, Cl. A4 2/11/41 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 1/12/41 c Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 1/12/45 c Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 9/11/42 c Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 9/11/38 c Credit Suisse/Morgan Stanley Commercial Mortgage Certificate, Ser. 2006-HC1A, Cl. A1 5/15/23 b,c CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 7/15/36 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 8/15/38 c Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 11/5/27 b GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 3/10/40 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 3/6/20 b,c GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 3/6/20 b,c GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3/6/20 b,c JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 1/12/38 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 2/15/46 b,c JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 12/15/44 a JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 2/15/46 b,c JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 8/5/32 b JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 12/5/27 b JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 12/5/27 b,c Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 1/12/44 c Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 11/12/37 c Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 11/14/42 c Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 9/15/47 b,c Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 6/11/42 c RBSCF Trust, Ser. 2010-MB1, Cl. B 4/15/24 b,c TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 8/15/39 c Vornado, Ser. 2010-VN0, Cl. C 9/13/28 b Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 10/15/41 Diversified Financial Services4.8% American Express, Sr. Unscd. Notes 5/20/14 Ameriprise Financial, Sr. Unscd. Notes 6/28/19 Ameriprise Financial, Jr. Sub. Notes 6/1/66 c Bank of America, Sr. Unscd. Notes 7/1/20 a Discover Financial Services, Sr. Unscd. Notes 7/15/19 ERAC USA Finance, Gtd. Notes 5/1/15 b ERAC USA Finance, Gtd. Notes 10/15/17 b Ford Motor Credit, Sr. Unscd. Notes 12/15/16 General Electric Capital, Sr. Unscd. Notes 5/1/18 General Electric Capital, Sr. Unscd. Notes 1/10/39 Hutchison Whampoa International, Gtd. Notes 4/9/19 b Invesco, Gtd. Notes 2/27/13 Merrill Lynch & Co., Sub. Notes 5/2/17 Diversified Manufacturing.2% Bombardier, Sr. Notes 7.75 3/15/20 195,000 b Electric Utilities2.8% AES, Sr. Unscd. Notes 7.75 3/1/14 100,000 108,500 AES, Sr. Unscd. Notes 7.75 10/15/15 420,000 455,700 AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 291,600 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 532,377 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 445,180 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 678,982 National Grid, Sr. Unscd. Notes 6.30 8/1/16 313,000 355,919 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 302,890 Nisource Finance, Gtd. Notes 5.25 9/15/17 375,000 399,881 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 149,566 Environmental Control.5% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 115,000 120,159 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 210,000 245,983 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 238,403 Food & Beverages.3% Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 305,000 Foreign/Governmental1.6% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 220,000 b 224,950 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 334,630 Republic of Chile, Sr. Unscd. Notes CLP 5.50 8/5/20 350,500,000 723,259 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 130,060 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 695,000 b 706,294 Health Care.1% Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 165,000 Lodging & Entertainment.1% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 120,000 a Media3.5% Comcast, Gtd. Notes 6.30 11/15/17 425,000 480,587 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 b 452,241 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 28,156 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 a 356,500 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 165,000 158,548 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 335,000 369,731 Dish DBS, Gtd. Notes 7.75 5/31/15 505,000 a 555,500 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 345,000 b 356,216 News America, Gtd. Notes 6.15 3/1/37 320,000 318,098 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 b 482,713 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 330,000 342,144 Time Warner Cable, Gtd. Notes 6.75 7/1/18 295,000 335,614 Time Warner, Gtd. Notes 5.88 11/15/16 310,000 346,264 Mining.6% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 325,000 358,738 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 21,000 25,278 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 270,000 345,286 Municipal Bonds1.5% California, GO (Build America Bonds) 7.30 10/1/39 340,000 358,785 California, GO (Build America Bonds) 7.55 4/1/39 355,000 386,236 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 300,000 249,858 Illinois, GO 4.42 1/1/15 380,000 379,084 New York City, GO (Build America Bonds) 5.99 12/1/36 350,000 351,428 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds, Ser. A 6.50 6/1/23 335,000 303,587 Oil & Gas1.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 530,000 584,145 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 317,556 Range Resources, Gtd. Notes 8.00 5/15/19 355,000 393,163 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 337,057 Valero Energy, Gtd. Notes 6.13 2/1/20 240,000 a 260,022 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 b Pipelines.6% El Paso, Sr. Unscd. Notes 6.50 9/15/20 190,000 a,b 205,460 El Paso, Sr. Unscd. Notes 7.00 6/15/17 40,000 44,968 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 470,000 539,392 Property & Casualty Insurance1.9% AON, Sr. Unscd. Notes 3.50 9/30/15 240,000 241,089 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 51,000 49,659 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 224,000 237,277 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 85,000 a 90,500 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 85,000 a 93,861 MetLife, Sr. Unscd. Notes 5.00 6/15/15 328,000 353,515 Principal Financial Group, Gtd. Notes 8.88 5/15/19 560,000 712,865 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 330,000 359,792 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 165,397 Willis North America, Gtd. Notes 7.00 9/29/19 185,000 a 200,672 Real Estate3.0% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 504,730 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 60,000 66,994 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 285,000 342,797 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 135,000 148,829 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 105,491 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 330,000 348,672 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 436,291 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 70,477 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 131,671 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 160,000 179,577 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 415,000 476,597 WEA Finance, Gtd. Notes 7.13 4/15/18 435,000 b 505,157 WEA Finance, Gtd. Notes 7.50 6/2/14 520,000 b 595,630 Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.52 7/25/35 204,737 c Retail.5% CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 299,417 309,159 Inergy Finance, Gtd. Notes 7.00 10/1/18 390,000 b 407,550 Steel.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 345,000 Telecommunications1.4% AT&T, Sr. Unscd. Notes 5.60 5/15/18 295,000 324,352 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 625,000 b 684,375 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 310,000 340,617 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 155,000 181,248 Wind Acquisition Finance, Gtd. Notes 11.75 7/15/17 265,000 b 306,075 Transportation.6% Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 700,000 U.S. Government Agencies/Mortgage-Backed29.9% Federal Home Loan Mortgage Corp.: Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 206,561 e 214,878 5.50%, 10/1/39 - 9/1/40 447,407 e 479,258 Federal National Mortgage Association: 4.00% 2,440,000 e,f 2,400,350 4.50% 2,725,000 e,f 2,773,966 5.00% 10,350,000 e,f 10,828,688 5.50% 10,490,000 e,f 11,222,125 6.00
